internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-105295-00 date date legend settlor spouse trust agreement trust child a dear this is in response to your correspondence dated date and prior letters requesting a ruling on whether the trustee’s and trust protector’s power under article ii sec_5 of the trust agreement will cause the trust property to be includible in settlor’s gross_estate settlor will execute the trust agreement creating the trust and will transfer property to the trust spouse will be designated as the trustee and a an individual will be designated as trust_protector under article ii sec_3 settlor shall during settlor’s lifetime have the power at any time acting in a nonfiduciary capacity and without the approval or consent of any person to acquire the assets of the trust by substituting property of an equivalent value the trustee has a fiduciary duty to verify the value of the substitute property within days of the tender of the property any disputes regarding reduction shall be submitted to arbitration article ii sec_5 provides the trustee who is not related or subordinate as defined in sec_672 of the internal_revenue_code_of_1986 as amended or if there is no such trustee then serving the trust_protector who is not related or subordinate may in the trustee’s or trust protector’s sole and plr-105295-00 absolute discretion make distributions to the internal_revenue_service or similar state_agency in order to satisfy any federal or state_income_tax liability incurred by settlor pursuant to the laws of the united_states of america or any state in the united_states of america which is attributable to income of any trust under this agreement under article iv sec_1 of the trust agreement during spouse’s lifetime the income and principal of the trust will be distributed to or for the benefit of spouse and the issue of settlor in such proportions and amounts as is necessary for their health support maintenance and education the needs of spouse are to be satisfied before any distribution may be made to any other beneficiary the trustee is to take into consideration the other resources the beneficiaries may have available to satisfy those needs under article v sec_1 at spouse’s death the principal of the trust will be subject_to a power_of_appointment exercisable by spouse in favor of any persons who are the issue of settlor any person who is a spouse of an issue of settlor any one or more organizations which qualify as charitable under either sec_170 or sec_2055 and or any trust created primarily for the benefit of one or more persons or entities who are objects of the power under article v sec_2 and article vi any unappointed trust property will be held in trust for the benefit of child and child’s issue in the event that two or more trusts under this agreement are grantor trusts as described in sec_671 amounts distributed under this sec_5 shall be made from the separate trusts in proportion to the income of each such trust which is taxable to the settlor sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest thereof which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or for any period which does not in fact end before the decedent’s death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom in the present case the trustee of the trust if not related or subordinate to the settlor under sec_672 or the trust_protector if not related or subordinate to the plr-105295-00 settlor under sec_672 may in their sole discretion distribute to the internal_revenue_service or a similar state_agency income or principal to satisfy settlor’s income_tax_liability attributable to the trust the amount of the distribution is equal to the excess of taxpayer’s personal income_tax_liability over his personal income_tax_liability computed as if the trust is not a grantor_trust under sec_671 et seq the trustee’s trust protector’s discretionary power as described above will not constitute retention by settlor of the right to the income or enjoyment of the property under sec_2036 and the trust property will not accordingly be includible in settlor’s gross_estate by reason of the trustee’s or trust protector’s authority accordingly we conclude that the trustee’s and trust protector’s discretionary power under article ii sec_5 of the trust agreement to satisfy settlor’s income_tax_liability attributable to the income of the trust will not cause the trust property to be includible in settlor’s gross_estate except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
